FILED
                           NOT FOR PUBLICATION                                DEC 20 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50390

              Plaintiff - Appellee,              D.C. No. 8:10-cr-00123-JVS-2

  v.
                                                 MEMORANDUM*
RUSSELL CORDELL LATHOM, AKA
Yo Compton, AKA Cordell Jones, AKA
Russell Lathom, AKA Russell C. Lathom,
AKA Russell Cordell Yohon Lathom,
AKA Russell Cordell Yohon B Lathom,
AKA Russ Russ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                     Argued and Submitted December 5, 2013
                              Pasadena, California

Before: PREGERSON, BERZON, and CHRISTEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Russell Cordell Lathom appeals the district court’s denial of his motion to

suppress evidence found during a search of his car. We review de novo the district

court’s ruling on a motion to suppress and for clear error the district court’s

underlying findings of fact. United States v. Turvin, 517 F.3d 1097, 1099 (9th Cir.

2008). We may affirm the denial of Lathom’s motion to suppress on any basis

supported by the record. United States v. Lopez, 482 F.3d 1067, 1071 (9th Cir.

2007) (citations omitted).

      1. On May 26, 2010, Lathom was pulled over in a traffic stop. Lathom does

not challenge the district court’s finding that the initial stop was valid under Terry

v. Ohio, 392 U.S. 1 (1968).

      There was probable cause to arrest Lathom within two minutes of the initial

stop. “Probable cause to arrest exists when officers have knowledge or reasonably

trustworthy information sufficient to lead a person of reasonable caution to believe

that an offense has been or is being committed by the person being arrested.”

Lopez, 482 F.3d at 1072 (citing Beck v. Ohio, 379 U.S. 89, 91 (1964)).

      At the beginning of the May 26 traffic stop, at about 12:30 p.m., the law

enforcement officers had at least the following facts:

(a)   Hung Dong was a suspected drug trafficker;




                                           2
(b)   Scott Petway made a deal to sell the undercover agents a total of 10,000

      MDMA pills;

(c)   On May 25, 2010, the day before the arrest, Petway received the money for

      the drugs from the undercover agents at the Macaroni Grill, then drove

      directly to Dong’s house, then drove directly back to the Macaroni Grill and

      delivered 1,000 pills to the undercover agents;

(d)   On the morning of May 26, the day of the arrest, Petway again met with the

      undercover agents at the Macaroni Grill, and received from them payment

      for the remaining 9,000 pills;

(e)   Petway then left that meeting and drove to Dong’s house; and

(f)   While Petway remained at Dong’s house, Dong left and drove directly to a

      parking lot to meet Lathom, who gave Dong two white bags.

      In addition, by about 12:31 p.m., on May 26, the agents had observed Dong

holding two white bags as he returned to his house, where Petway waited. Petway

had advised the undercover agents before meeting with them on the morning of

May 26 that Dong had the remaining pills ready. The agents were entitled to infer

that Petway meant that arrangements had been made and could be completed

promptly, rather than that the pills were in Dong’s possession. Under the totality

of these circumstances, the law enforcement agents had sufficient information


                                         3
reasonably to conclude that, when Lathom handed two bags to Dong, he had

supplied Dong with MDMA pills. The timing of the interaction the agents

observed between Lathom and Dong, the presence of Petway in Dong’s house, the

return of Dong to his house with the bags, and the overall sequence of events

surrounding the MDMA pill deal supported this understanding.

      2. Because there was probable cause to support Lathom’s arrest at the

earliest time that he contends the Terry stop became an arrest, we need not resolve

whether Lathom was in fact arrested two minutes into the stop, or when the formal

arrest order was given, or at some intervening moment.

      3. The search of Lathom’s car was proper under the automobile exception to

the warrant requirement because the officers had probable cause to believe that it

contained evidence of the drug transaction. See Arizona v. Gant, 556 U.S. 332,

347 (2009); United States v. Brooks, 610 F.3d 1186, 1193 (9th Cir. 2010). It was

reasonable for the officers to infer that Dong gave Lathom money in exchange for

the drugs, even though the officers did not see Dong give Lathom the money.

Further, the money was likely to still be in Lathom’s car at the time that he was

stopped by Officer Pate, because the stop took place shortly after Lathom left his

meeting with Dong. Also, Officer Pate saw Lathom quickly secure his glove

compartment as Pate approached the car.


                                          4
      4. Even if the automobile exception did not apply, the evidence found in the

car would have been inevitably discovered during an inventory search when the car

was impounded, and thus not subject to the exclusionary rule. Nix v. Williams, 467

U.S. 431, 444 (1984). Lathom concedes that California Vehicle Code section

22651(h) “authorizes the impoundment of a vehicle when a person is arrested,” and

that a lawfully-seized vehicle may be subjected to an inventory search. He argues

that this code section does not apply here, because there was not probable cause to

arrest him. As discussed above, however, there was probable cause to support

Lathom’s arrest.

      AFFIRMED.




                                         5